Exhibit 10.8

AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT

This AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT (“Agreement”) is effective
as of the 4thth day of May, 2007 (“Effective Date”) among Kohlberg Kravis
Roberts & Co. L.P. (the “Licensor”), KKR Financial Corp., a corporation
organized under the laws of the State of Maryland (“KKR Financial Corp.”) and
KKR Financial Holdings LLC, a limited liability company organized under the laws
of the State of Delaware (“Licensee”).

WHEREAS, Licensor is the owner of the service mark, corporate and trade name
“KKR” (the “Mark”);

WHEREAS, Licensee is a specialty finance company recently organized pursuant to
a merger whereby KKR Financial Corp. became a subsidiary of Licensee;

WHEREAS, following the merger, Licensee and its subsidiaries will carry on the
activities of KKR Financial Corp. (the “Licensee Business”), which are currently
conducted using the Mark;

WHEREAS, pursuant to that certain amended and restated management agreement
dated as of [•], 2007 between Licensee and KKR Financial Advisors LLC (the
“Management Agreement”), Licensee has engaged KKR Financial Advisors LLC, an
affiliate of Licensor, to act as its manager (in such capacity, the “Manager”);

 WHEREAS, Licensee desires to use the Mark in connection with the operation of
the Licensee Business, and Licensor is willing to permit Licensee’s Subsidiaries
(as defined herein) to use the Mark, subject to the terms and conditions herein;
and

WHEREAS, Licensor, KKR Financial Corp. and Licensee desire to amend and restate
that certain license agreement entered into on August 12, 2004 by Licensor and
KKR Financial Corp. (the “Original Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:


ARTICLE 1. AMENDMENT AND RESTATEMENT.  THIS AGREEMENT AMENDS AND RESTATES THE
ORIGINAL AGREEMENT IN ITS ENTIRETY.  FROM AND AFTER THE EFFECTIVE DATE, THIS
AGREEMENT SHALL SUPERSEDE THE ORIGINAL AGREEMENT IN ITS ENTIRETY, IT BEING
UNDERSTOOD THAT, AS TO ALL MATTERS ARISING BEFORE THE EFFECTIVE DATE, THE
ORIGINAL AGREEMENT CONTINUES TO GOVERN AND CONTROL.


ARTICLE 2. GRANT OF RIGHTS.  SUBJECT TO THE TERMS AND CONDITIONS HEREIN,
LICENSOR HEREBY GRANTS TO LICENSEE A PAID-UP, ROYALTY-FREE, NON-EXCLUSIVE,
NON-TRANSFERABLE, NON-SUBLICENSABLE (EXCEPT TO THE SUBSIDIARIES) LICENSE FOR
LICENSEE AND THE SUBSIDIARIES TO USE THE MARK DURING THE TERM OF THIS AGREEMENT
IN CONNECTION WITH THE LICENSEE BUSINESS (INCLUDING AS PART OF THEIR RESPECTIVE
NAMES) IN ANY JURISDICTION IN WHICH LICENSEE OR ANY OF THE SUBSIDIARIES ARE
CONDUCTING ANY LICENSEE BUSINESS IN ACCORDANCE WITH ARTICLE 4.  IF AT ANY TIME
HEREAFTER AN ENTITY THAT CONSTITUTES A SUBSIDIARY CEASES TO FALL WITHIN THE
DEFINITION THEREOF, THE LICENSE SHALL TERMINATE, AUTOMATICALLY AND WITHOUT
NOTICE, AS TO SUCH FORMER SUBSIDIARY, BUT SHALL REMAIN IN FULL FORCE AND EFFECT
AS TO LICENSEE AND ALL OTHER SUBSIDIARIES.  THIS LICENSE DOES NOT INCLUDE THE
RIGHT FOR LICENSEE OR THE SUBSIDIARIES TO (W) USE THE MARK STANDING ALONE, (X)
USE ANY VARIATION, DERIVATIVE OR STYLIZATION OF THE MARK OR THE COMPANY NAMES,
(Y) SUBLICENSE TO ANY PARTY OTHER THAN THE SUBSIDIARIES, OR (Z) USE THE MARK IN
CONNECTION OR COMBINATION WITH ANY OTHER NAME, TERM OR LOGO (EITHER OF ITS OWN
OR A THIRD PARTY) OTHER THAN THE COMPANY NAMES.  ALL RIGHTS NOT EXPRESSLY
GRANTED TO LICENSEE IN THIS ARTICLE 2 ARE RESERVED TO LICENSOR.


SECTION 2.1.  FOR PURPOSES HEREOF, “COMPANY NAMES” SHALL MEAN THE LEGAL NAMES
AND TRADE NAMES OF KKR FINANCIAL CORP., LICENSEE AND THE VARIOUS SUBSIDIARIES. 
EACH SUCH LEGAL NAME OR TRADE NAME MUST USE THE MARK IMMEDIATELY PRECEDING
“FINANCIAL”.


--------------------------------------------------------------------------------



SECTION 2.2. FOR PURPOSES HEREOF, “SUBSIDIARY” SHALL MEAN AN ENTITY WHICH,
DIRECTLY OR INDIRECTLY, IS OWNED OR IS CONTROLLED BY LICENSEE.  AS USED HEREIN,
“CONTROL” MEANS THE POWER TO DIRECT THE MANAGEMENT OR AFFAIRS OF AN ENTITY, AND
“OWNERSHIP” MEANS THE BENEFICIAL OWNERSHIP OF FIFTY PERCENT (50%) OR MORE OF THE
VOTING EQUITY SECURITIES OR OTHER EQUIVALENT VOTING INTERESTS OF THE ENTITY.


SECTION 2.3. LICENSEE SHALL CAUSE THE SUBSIDIARIES TO COMPLY WITH ALL OF THE
DUTIES AND OBLIGATIONS HEREIN WHICH APPLY TO LICENSEE AND SHALL BE DIRECTLY
LIABLE HEREUNDER FOR ANY BREACH BY ANY OF THEM.


ARTICLE 3. OWNERSHIP.  LICENSEE AGREES THAT, AS BETWEEN THE PARTIES, LICENSOR IS
THE SOLE OWNER OF THE MARK.  LICENSEE AGREES NOT TO DIRECTLY OR INDIRECTLY
CHALLENGE OR CONTEST THE VALIDITY OF, OR LICENSOR’S RIGHTS IN THE MARK (AND THE
ASSOCIATED GOODWILL), INCLUDING WITHOUT LIMITATION, ARISING OUT OF OR RELATING
TO ANY THIRD-PARTY CLAIM, ALLEGATION, ACTION, DEMAND, PROCEEDING OR SUIT
(“ACTION”) REGARDING ENFORCEMENT OF THIS AGREEMENT OR INVOLVING ANY THIRD
PARTY.  THE PARTIES INTEND THAT ANY AND ALL GOODWILL IN THE MARK ARISING FROM
LICENSEE’S OR THE SUBSIDIARIES’ USE OF THE COMPANY NAMES SHALL INURE SOLELY TO
THE BENEFIT OF LICENSOR.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT
LICENSEE OR A SUBSIDIARY IS DEEMED TO OWN ANY RIGHTS IN THE MARK (OR THE MARK
PORTION OF A COMPANY NAME), LICENSEE HEREBY ASSIGNS (OR SHALL CAUSE THE
SUBSIDIARY TO ASSIGN) SUCH RIGHTS TO LICENSOR TOGETHER WITH ALL GOODWILL
ASSOCIATED THEREWITH.


ARTICLE 4. USE OF THE MARK.


SECTION 4.1. LICENSEE SHALL MAINTAIN AND PRESERVE THE QUALITY OF THE MARK, AND
USE, AND CAUSE THE SUBSIDIARIES TO USE, THE COMPANY NAMES IN GOOD FAITH AND IN A
DIGNIFIED MANNER, IN A MANNER CONSISTENT WITH LICENSOR’S HIGH STANDARDS OF AND
REPUTATION FOR QUALITY, AND IN ACCORDANCE WITH GOOD TRADEMARK PRACTICE WHEREVER
THE MARK OR ANY COMPANY NAME IS USED.  LICENSEE SHALL NOT TAKE ANY ACTION THAT
COULD REASONABLY BE EXPECTED TO BE DETRIMENTAL TO THE MARK, EACH COMPANY NAME OR
THEIR ASSOCIATED GOODWILL.  IF LICENSOR DECIDES IN ITS SOLE DISCRETION TO
REGISTER THE MARK OR A COMPANY NAME, LICENSEE AGREES TO AFFIX ALL SUCH TRADEMARK
NOTICES AS MAY BE REQUESTED BY LICENSOR OR REQUIRED UNDER APPLICABLE LAWS.


SECTION 4.2. UPON REQUEST BY LICENSOR, LICENSEE SHALL FURNISH TO LICENSOR
REPRESENTATIVE SAMPLES OF ALL ADVERTISING AND PROMOTIONAL MATERIALS IN ANY MEDIA
THAT USE ANY COMPANY NAME.  LICENSEE SHALL MAKE ANY CHANGES TO SUCH MATERIALS
THAT LICENSOR REQUESTS TO COMPLY WITH SECTION 4.1, OR PRESERVE THE VALIDITY OF
LICENSOR’S RIGHTS IN THE MARK.


SECTION 4.3. LICENSEE SHALL, AT ITS SOLE EXPENSE, COMPLY AT ALL TIMES WITH ALL
APPLICABLE LAWS, REGULATIONS, EXCHANGE AND OTHER RULES AND REPUTABLE INDUSTRY
PRACTICE PERTAINING TO THE LICENSEE BUSINESS, THE USE OF THE MARK AND THE
COMPANY NAMES.


ARTICLE 5. TERMINATION.


SECTION 5.1. THE TERM OF THIS AGREEMENT (“TERM”) COMMENCES ON THE EFFECTIVE DATE
AND CONTINUES IN PERPETUITY, UNLESS TERMINATION OCCURS PURSUANT TO THE OTHER
PROVISIONS OF THIS ARTICLE 5.


SECTION 5.2. IF LICENSEE MATERIALLY BREACHES ONE OR MORE OF ITS OBLIGATIONS
HEREUNDER, LICENSOR MAY TERMINATE THIS AGREEMENT, EFFECTIVE UPON WRITTEN NOTICE,
IF LICENSEE DOES NOT CURE SUCH BREACH WITHIN 30 DAYS WRITTEN NOTICE THEREOF (OR
ANY MUTUALLY-AGREED EXTENSION).  IF LICENSOR MATERIALLY BREACHES ONE OR MORE OF
ITS OBLIGATIONS HEREUNDER, LICENSEE MAY TERMINATE THIS AGREEMENT, EFFECTIVE UPON
WRITTEN NOTICE, IF LICENSOR DOES NOT CURE SUCH BREACH WITHIN 30 DAYS WRITTEN
NOTICE THEREOF (OR ANY MUTUALLY-AGREED EXTENSIONS).  LICENSOR MAY TERMINATE THIS
AGREEMENT IMMEDIATELY, EFFECTIVE UPON WRITTEN NOTICE, IF LICENSEE VIOLATES
ARTICLE 8.


SECTION 5.3. THIS AGREEMENT SHALL TERMINATE IMMEDIATELY IF AN AFFILIATE OF
LICENSOR IS NO LONGER ACTING AS MANAGER TO LICENSEE UNDER THE MANAGEMENT
AGREEMENT OR A SIMILAR AGREEMENT.


SECTION 5.4. LICENSOR HAS THE RIGHT TO TERMINATE THIS AGREEMENT IMMEDIATELY UPON
WRITTEN NOTICE TO LICENSEE IF (I) LICENSEE MAKES AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS; (II) LICENSEE ADMITS IN WRITING ITS INABILITY TO PAY DEBTS AS THEY
MATURE; (III) A TRUSTEE OR RECEIVER IS APPOINTED FOR A SUBSTANTIAL PART OF
LICENSEE’S ASSETS AND

2


--------------------------------------------------------------------------------



(IV) TO THE EXTENT TERMINATION IS ENFORCEABLE UNDER LOCAL LAW, A PROCEEDING IN
BANKRUPTCY IS INSTITUTED AGAINST LICENSEE WHICH IS ACQUIESCED IN, IS NOT
DISMISSED WITHIN 120 DAYS, OR RESULTS IN AN ADJUDICATION OF BANKRUPTCY.


SECTION 5.5. IF AN EVENT DESCRIBED IN SECTION 5.4 OCCURS, LICENSOR SHALL HAVE
THE RIGHT, IN ADDITION TO ITS OTHER RIGHTS AND REMEDIES, TO SUSPEND LICENSEE’S
RIGHTS REGARDING THE COMPANY NAMES WHILE LICENSEE ATTEMPTS TO REMEDY THE
SITUATION.


SECTION 5.6. UPON TERMINATION OF THIS AGREEMENT FOR ANY REASON, (I) LICENSEE
SHALL IMMEDIATELY CEASE, AND SHALL CAUSE THE SUBSIDIARIES TO CEASE, ALL USE OF
THE MARK, INCLUDING ALL COMPANY NAMES; (II) THE PARTIES SHALL COOPERATE SO AS TO
BEST PRESERVE THE VALUE OF THE MARK AND EACH COMPANY NAME; AND (III) SECTIONS
7.2, 7.3, 7.4, 7.5, 7.6 AND ARTICLE 9 SHALL SURVIVE ANY SUCH EVENT.


ARTICLE 6. INFRINGEMENT.  LICENSEE SHALL NOTIFY LICENSOR PROMPTLY AFTER IT
BECOMES AWARE OF ANY ACTUAL OR THREATENED INFRINGEMENT, IMITATION, DILUTION,
MISAPPROPRIATION OR OTHER UNAUTHORIZED USE OR CONDUCT IN DEROGATION
(“INFRINGEMENT”) OF THE MARK.  LICENSOR SHALL HAVE THE SOLE RIGHT TO BRING ANY
ACTION TO REMEDY THE FOREGOING, AND LICENSEE SHALL COOPERATE WITH LICENSOR IN
SAME, AT LICENSOR’S EXPENSE.


ARTICLE 7. REPRESENTATIONS AND WARRANTIES.


SECTION 7.1. EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT:


(A) THIS AGREEMENT IS A LEGAL, VALID AND BINDING OBLIGATION OF THE WARRANTING
PARTY, ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY, AND SUBJECT,
AS TO ENFORCEABILITY, TO THE EFFECT OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY);


(B) THE WARRANTING PARTY IS NOT SUBJECT TO ANY JUDGMENT, ORDER, INJUNCTION,
DECREE OR AWARD OF ANY COURT, ADMINISTRATIVE AGENCY OR GOVERNMENTAL BODY THAT
WOULD OR MIGHT INTERFERE WITH ITS PERFORMANCE OF ANY OF ITS MATERIAL OBLIGATIONS
HEREUNDER; AND


(C) THE WARRANTING PARTY HAS FULL POWER AND AUTHORITY TO ENTER INTO AND PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.


SECTION 7.2. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.1, LICENSOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THIS
AGREEMENT, THE MARK OR THE COMPANY NAMES, AND EXPRESSLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES, INCLUDING ANY WITH RESPECT TO TITLE,
NON-INFRINGEMENT, MERCHANTABILITY, VALUE, RELIABILITY OR FITNESS FOR USE. 
LICENSEE’S USE OF THE MARK AND THE COMPANY NAMES IS ON AN “AS IS” BASIS AND IS
AT ITS OWN RISK (I) OUTSIDE THE UNITED STATES AND (II) EXCEPT AS EXPRESSLY SET
FORTH HEREIN, WITHIN THE UNITED STATES.


SECTION 7.3. LICENSOR WILL DEFEND AT ITS EXPENSE, INDEMNIFY AND HOLD HARMLESS
LICENSEE, THE SUBSIDIARIES AND THE AFFILIATES OF EACH AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES (“RELATED PARTIES”)
FROM ANY LOSS, LIABILITY, DAMAGE, AWARD, SETTLEMENT, JUDGMENT, FEE, COST OR
EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF SUIT) (“LOSSES”)
ARISING OUT OF OR RELATING TO (I) ANY BREACH BY LICENSOR OF THIS AGREEMENT OR
ITS WARRANTIES, REPRESENTATIONS, COVENANTS AND UNDERTAKINGS HEREUNDER; OR
(II) ANY THIRD-PARTY ACTION AGAINST ANY OF THEM THAT ARISES OUT OF OR RELATES TO
ANY CLAIM THAT LICENSEE’S OR A SUBSIDIARY’S USE OF THE MARK AS EXPRESSLY
AUTHORIZED HEREUNDER INFRINGES THE RIGHTS OF A THIRD PARTY WITHIN THE UNITED
STATES.


SECTION 7.4. EXCEPT TO THE EXTENT THAT LICENSOR HAS AGREED TO INDEMNIFY LICENSEE
UNDER SECTION 7.3, LICENSEE WILL DEFEND AT ITS EXPENSE, INDEMNIFY AND HOLD
HARMLESS LICENSOR AND ITS AFFILIATES AND THEIR RESPECTIVE RELATED PARTIES FROM
ANY LOSSES ARISING OUT OF OR RELATING TO ANY THIRD-PARTY ACTION AGAINST ANY OF
THEM THAT ARISES OUT OF OR RELATES TO (I) ANY BREACH BY LICENSEE OF THIS
AGREEMENT OR ITS WARRANTIES, REPRESENTATIONS, COVENANTS AND

3


--------------------------------------------------------------------------------



UNDERTAKINGS HEREUNDER; (II) LICENSEE’S OPERATION OF ITS BUSINESS; OR (III) ANY
CLAIM THAT LICENSEE’S USE OF THE MARK, OTHER THAN AS EXPLICITLY AUTHORIZED BY
THIS AGREEMENT, INFRINGES THE RIGHTS OF A THIRD PARTY ANYWHERE IN THE WORLD.


SECTION 7.5. THE INDEMNIFIED PARTY WILL PROMPTLY NOTIFY THE INDEMNIFYING PARTY
IN WRITING OF ANY INDEMNIFIABLE CLAIM AND PROMPTLY TENDER ITS DEFENSE TO THE
INDEMNIFYING PARTY.  ANY DELAY IN SUCH NOTICE WILL NOT RELIEVE THE INDEMNIFYING
PARTY FROM ITS OBLIGATIONS TO THE EXTENT IT IS NOT PREJUDICED THEREBY.  THE
INDEMNIFIED PARTY WILL COOPERATE WITH THE INDEMNIFYING PARTY AT THE INDEMNIFYING
PARTY’S EXPENSE.  THE INDEMNIFYING PARTY MAY NOT SETTLE ANY INDEMNIFIED CLAIM IN
A MANNER THAT ADVERSELY AFFECTS THE INDEMNIFIED PARTY WITHOUT ITS CONSENT (WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).  THE INDEMNIFIED PARTY MAY
PARTICIPATE IN ITS DEFENSE WITH COUNSEL OF ITS OWN CHOICE AT ITS OWN EXPENSE.


SECTION 7.6. EXCEPT WITH RESPECT TO A PARTY’S INDEMNIFICATION OBLIGATIONS
HEREUNDER, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES (INCLUDING
LOST PROFITS OR GOODWILL, BUSINESS INTERRUPTION AND THE LIKE) RELATING TO THIS
AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


ARTICLE 8. ASSIGNMENTS.  LICENSEE MAY NOT ASSIGN, TRANSFER, SUBLICENSE, PLEDGE,
MORTGAGE OR OTHERWISE ENCUMBER THIS AGREEMENT OR ITS RIGHT TO USE THE MARK, IN
WHOLE OR IN PART, WITHOUT THE PRIOR WRITTEN CONSENT OF LICENSOR IN ITS SOLE
DISCRETION.  FOR THE AVOIDANCE OF DOUBT, A MERGER, CHANGE OF CONTROL,
REORGANIZATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE STOCK OF LICENSEE
SHALL BE DEEMED AN “ASSIGNMENT” REQUIRING SUCH CONSENT, REGARDLESS OF WHETHER
LICENSEE IS THE SURVIVING ENTITY.  LICENSEE ACKNOWLEDGES THAT ITS IDENTITY IS A
MATERIAL CONDITION THAT INDUCED LICENSOR TO ENTER INTO THIS AGREEMENT.  ANY
ATTEMPTED ACTION IN VIOLATION OF THE FOREGOING SHALL BE NULL AND VOID AB INITIO
AND OF NO FORCE OR EFFECT, AND SHALL RESULT IN IMMEDIATE TERMINATION OF THIS
AGREEMENT.


ARTICLE 9. MISCELLANEOUS.


SECTION 9.1. ALL NOTICES HEREUNDER SHALL BE IN WRITING AND HAND DELIVERED OR
MAILED BY REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED) OR NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE OR FACSIMILE WITH DELIVERY CONFIRMED TO THE
FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESSES AS SHALL BE SPECIFIED BY LIKE
NOTICE) AND WILL BE DEEMED GIVEN ON THE DATE RECEIVED:

LICENSOR:

Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street

New York, NY 10019

Attention: William J. Janetschek

Facsimile:  (212) 750-0003

LICENSEE:

KKR Financial Holdings LLC

555 California Street, 50th Floor

San Francisco, CA 94104

Attention: Saturnino S. Fanlo

Facsimile:  (415) 315-3620

Section 9.2. Further Assurances.  Licensor and Licensee agree to execute such
further documentation and perform such further actions, including the
recordation of such documentation with appropriate authorities, as may be
reasonably requested by the other party hereto to evidence and effectuate
further the purposes and intents set forth in this Agreement.

4


--------------------------------------------------------------------------------


Section 9.3. Entire Agreement/Construction.  This Agreement shall constitute the
entire agreement between the parties with respect to the subject matter hereof
and shall supersede all previous negotiations, commitments and writings with
respect to such subject matter.

Section 9.4. Amendments.  This Agreement, including this provision of this
Agreement, may not be modified or amended except by an agreement in writing
signed by each of the parties hereto.

Section 9.5. Cumulative Rights; Waiver.  All rights and remedies which Licensor
or Licensee may have hereunder or by operation of law are cumulative, and the
pursuit of one right or remedy shall not be deemed an election to waive or
renounce any other right or remedy.  The failure of either Licensor or Licensee
to require strict performance by the other party of any provision in this
Agreement will not waive or diminish that party’s right to demand strict
performance thereafter of that or any other provision hereof.

Section 9.6. Severability.  The parties agree that each provision of this
Agreement shall be construed as separable and divisible from every other
provision.  The unenforceability of any one provision shall not limit the
enforceability, in whole or in part, of any other provision hereof.  If any term
or provision of this Agreement (or the application thereof to any party or set
of circumstances) shall be held invalid or unenforceable in any jurisdiction and
to any extent, it shall be ineffective only to the extent of such invalidity or
unenforceability and shall not invalidate or render unenforceable any other
terms or provisions of this Agreement (or such applicability thereof).  In such
event, the parties shall negotiate in good faith a valid, enforceable,
applicable substitute provision that attempts as closely as possible to achieve
the intended purpose of the previous term or provision and has an effect as
comparable as possible on the parties’ respective positions.

Section 9.7. Governing Law/Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely in the State of New York.  The
parties agree, for the purposes of any action arising out of or related to this
Agreement, to commence any such action solely in the state or federal courts
located in the State of New York, Borough of Manhattan.

Section 9.8. Construction.  Titles and headings to sections herein are inserted
for the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.  This Agreement shall be
construed as if drafted jointly by the parties.

Section 9.9. Separate Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the parties and delivered to the other parties.  Delivery of an
executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first above written.

 

KOHLBERG KRAVIS ROBERTS & CO. L.P.

 

 

 

By:

KKR & Co. L.L.C., its general partner

 

 

 

By:

/s/ Scott C. Nuttall

 

 

 

Name:

Scott C. Nuttall

 

 

Title:

Member

 

 

 

 

 

KKR FINANCIAL CORP.

 

 

 

 

 

By:

/s/ David A. Netjes

 

 

 

Name:

David A. Netjes

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

 

 

By:

 /s/ David A. Netjes

 

 

 

Name:

David A. Netjes

 

 

Title:

Chief Operating Officer

 

6


--------------------------------------------------------------------------------